                  Case 18-28250             Doc 39   Filed 07/29/21 Entered 07/29/21 10:55:40       Desc Main
                                                      Document     Page 1 of 12




1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS
                                                         EASTERN DIVISION


               In Re:                                          §
                                                               §
               P+P Freight Forwarding Inc.                     §     Case No. 18-28250
                                                               §
                                   Debtor                      §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       KAREN R. GOODMAN, chapter 7 trustee, submits this Final Account, Certification that
               the Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 25,000.00                           Assets Exempt: NA
               (Without deducting any secured claims)

               Total Distributions to Claimants: 0.00                Claims Discharged
                                                                     Without Payment: NA

               Total Expenses of Administration: 15,000.00


                       3) Total gross receipts of $15,000.00 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $0.00 (see Exhibit 2), yielded net receipts of $15,000.00 from the liquidation of
               the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 18-28250             Doc 39    Filed 07/29/21 Entered 07/29/21 10:55:40            Desc Main
                                                  Document     Page 2 of 12




                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                         $NA                  $NA                   $NA                      $NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA           16,294.61              16,294.61                15,000.00

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                 NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                   NA           35,987.92              35,987.92                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             123,696.29           10,977.08              10,977.08                     0.00

TOTAL DISBURSEMENTS                                $123,696.29          $63,259.61            $63,259.61                $15,000.00


                 4) This case was originally filed under chapter 7 on 10/08/2018. The case was pending
          for 34 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 07/15/2021                        By:/s/KAREN R. GOODMAN
                                                                        Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 18-28250             Doc 39      Filed 07/29/21 Entered 07/29/21 10:55:40                     Desc Main
                                                      Document     Page 3 of 12




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                       $ AMOUNT
                                                                          TRAN. CODE1                                    RECEIVED

Possible Accounts Receivable                                                 1221-000                                          15,000.00

TOTAL GROSS RECEIPTS                                                                                                          $15,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                          UNIFORM             $ AMOUNT
                                                                                                    TRAN. CODE              PAID

NA                                                                                                      NA                          NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

NA            NA                                    NA                    NA                   NA                   NA               NA

TOTAL SECURED CLAIMS                                                    $NA                  $NA                   $NA              $NA


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 18-28250             Doc 39        Filed 07/29/21 Entered 07/29/21 10:55:40        Desc Main
                                                        Document     Page 4 of 12




                                           UNIFORM
                                                                CLAIMS          CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                               CLAIMS PAID
                                                              SCHEDULED        ASSERTED          ALLOWED
                                            CODE

KAREN R. GOODMAN                            2100-000                   NA           2,044.38         2,044.38         2,044.38


International Sureties, Ltd.                2300-000                   NA               12.01           12.01            12.01


Metropolitan Commercial Bank                2600-000                   NA               71.97           71.97            71.97


Crane, Simon, Clar & Goodman                3110-000                   NA          14,039.50        14,039.50        12,756.47


Crane, Simon, Clar & Goodman                3120-000                   NA             126.75          126.75           115.17

TOTAL CHAPTER 7 ADMIN. FEES                                           $NA         $16,294.61       $16,294.61       $15,000.00
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                                CLAIMS          CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                               CLAIMS PAID
                                                              SCHEDULED        ASSERTED          ALLOWED
                                            CODE

NA: NA                                            NA                   NA                 NA             NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                            $NA               $NA             $NA              $NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                  CLAIMS          CLAIMS
                                                  UNIFORM
                                                                SCHEDULED        ASSERTED         CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                                 (from Form    (from Proofs of   ALLOWED
                                                   CODE
                                                                     6E)           Claim)

              ILLINOIS DEPARTMENT
              OF EMPLOYMENT
4P            SECURITY                             5800-000               NA         35,987.92      35,987.92             0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 18-28250             Doc 39      Filed 07/29/21 Entered 07/29/21 10:55:40      Desc Main
                                                    Document     Page 5 of 12




                                                            CLAIMS           CLAIMS
                                                UNIFORM
                                                          SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                     CLAIMS PAID
                                                           (from Form     (from Proofs of   ALLOWED
                                                 CODE
                                                               6E)            Claim)

TOTAL PRIORITY UNSECURED                                          $NA          $35,987.92     $35,987.92           $0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS           CLAIMS
                                                UNIFORM
                                                          SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                     CLAIMS PAID
                                                           (from Form     (from Proofs of   ALLOWED
                                                 CODE
                                                               6F)            Claim)

            BKS Business Knowledge
            Systems                                            1,620.00                NA           NA              0.00


            BKS Business Knowledge
            Systems                                            1,181.25                NA           NA              0.00


            Chase Ink                                         19,801.48                NA           NA              0.00


            City of Chicago                                      300.00                NA           NA              0.00


            City of Chicago                                      200.00                NA           NA              0.00


            Cooper & Allison Insurance                        40,241.71                NA           NA              0.00


            Credit Collection Services                        11,350.28                NA           NA              0.00


            Enterprise Toll                                        3.80                NA           NA              0.00


            Enterprise Toll                                       14.00                NA           NA              0.00


            Enterprise Toll                                        4.90                NA           NA              0.00


            Enterprise Toll                                        6.95                NA           NA              0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 18-28250             Doc 39      Filed 07/29/21 Entered 07/29/21 10:55:40     Desc Main
                                                    Document     Page 6 of 12




                                                            CLAIMS           CLAIMS
                                                UNIFORM
                                                          SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                 CLAIMS PAID
                                                           (from Form     (from Proofs of   ALLOWED
                                                 CODE
                                                               6F)            Claim)

            Google LLC                                           110.00                NA         NA           0.00


            KMH Equipment & Services                           2,414.19                NA         NA           0.00


            KMH Equipment & Services                             186.25                NA         NA           0.00


            KMH Equipment & Services                             411.71                NA         NA           0.00


            Linebarger Goggan Blair &
            Sampson                                              200.00                NA         NA           0.00


            McCarthy, Burgess & Wolfe                          1,172.11                NA         NA           0.00


            Naylor LLC                                         1,139.50                NA         NA           0.00


            Penske Truck Leasing Co.,
            L.P.                                                 142.63                NA         NA           0.00


            Penske Truck Leasing Co.,
            L.P.                                                 117.50                NA         NA           0.00


            Penske Truck Leasing Co.,
            L.P.                                                  50.61                NA         NA           0.00


            Penske Truck Leasing Co.,
            L.P.                                                 162.98                NA         NA           0.00


            Suburban Towing & Recovery                         2,102.00                NA         NA           0.00


            Supply Vision (Freight
            Innovations)                                         293.55                NA         NA           0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 18-28250             Doc 39       Filed 07/29/21 Entered 07/29/21 10:55:40      Desc Main
                                                     Document     Page 7 of 12




                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED         CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                      CLAIMS PAID
                                                            (from Form     (from Proofs of   ALLOWED
                                                 CODE
                                                                6F)            Claim)

            Trivedi & Khan, P.C.                               30,164.45                NA           NA              0.00


            Village of Elk Grove Village                          200.00                NA           NA              0.00


            Village of Schiller Park                              100.00                NA           NA              0.00


1           ACUITY                              7100-000        1,011.00          1,011.00       1,011.00            0.00


            AMERICAN EXPRESS
5           NATIONAL BANK                       7100-000        3,036.70          3,083.76       3,083.76            0.00


            ILLINOIS DEPARTMENT
            OF EMPLOYMENT
4U          SECURITY                            7100-000            NA              480.00        480.00             0.00


            U.S. BANK NATIONAL
3           ASSOCIATION                         7100-000        3,928.61          5,874.19       5,874.19            0.00


            ULINE SHIPPING
2           SUPPLIES                            7100-000        2,028.13            528.13        528.13             0.00

TOTAL GENERAL UNSECURED                                      $123,696.29        $10,977.08     $10,977.08           $0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                         Page:       1
                                         Case 18-28250                  Doc 39        Filed 07/29/21 Entered 07/29/21 10:55:40                                Desc Main
                                                                                       Document FORM  1 8 of 12
                                                                                                    Page
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                          ASSET CASES
                                                                                                                                                                                                             Exhibit 8
Case No:              18-28250                          TAB              Judge:        Timothy A. Barnes                           Trustee Name:                      KAREN R. GOODMAN
Case Name:            P+P Freight Forwarding Inc.                                                                                  Date Filed (f) or Converted (c):   10/08/2018 (f)
                                                                                                                                   341(a) Meeting Date:               08/08/2019
For Period Ending:    07/15/2021                                                                                                   Claims Bar Date:                   02/13/2019


                                   1                                                  2                           3                             4                          5                             6

                         Asset Description                                          Petition/              Est Net Value                Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                             Unscheduled          (Value Determined by                Abandoned                  Received by                Administered (FA)/
                                                                                    Values              Trustee, Less Liens,               OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                                Assets
                                                                                                          and Other Costs)

  1. CARS, VANS, TRUCKS, SPORT UTILITY VEHICLES                                            25,000.00                   25,000.00                                                       0.00                        FA
  2. Litigation in Circuit Court - P+P Freight v. Porreca Freight (u)                      Unknown                    100,000.00                                                       0.00                        FA
  3. Possible Accounts Receivable (u)                                                           0.00                   42,000.00                                                15,000.00                          FA


                                                                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                       $25,000.00              $167,000.00                                                  $15,000.00                        $0.00
                                                                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  04/08/2021: TFR filed with UST.
  03/31/2021: Settlement made regarding a/r litigation. Estate received $15,000. Trustee is preparing TFR..
  Case is ready to be closed.
  02/11/2020: Litigation regarding a/r recovery still pending in State Court. Settlement negotiations continue.
  Case could be open for at least another year.
  03/31/2019: Investigation of claim against Porreca Freight continues. There is a possible accounts
  receivable turnover from client that Porreca was trying to recover in State Court. Have been in contact with
  client attorney. Monies are really Debtor's. (dk)
  11/06/18: Debtor examined at 341 Meeting. Cont'd for investigation of freight company; Debtor has pending
  claim in chancery court 2018 CH 02047; inventory could be valued between 25K to 40K. However, Porreca
  trucking has taken inventory and all books and records.




      UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                           Page:    2
                                       Case 18-28250               Doc 39        Filed 07/29/21 Entered 07/29/21 10:55:40      Desc Main
RE PROP #             1   --   Inventory of Trucks and trailers.                  Document     Page 9 of 12
RE PROP #             2   --   Listed in Statement of Financial Affairs. P+P Freignt
                               Forwarding, Inc. v. Porreca Freight Forwarding, Inc.                                                         Exhibit 8
                               case no. 2018 CH 02047 pending in Cook County
                               Circuit Court.
                               Claim is for theft of Debtor's trucks/trailers and
                               interference with Debtor's business.
RE PROP #             3   --   Potential accounts receivable - Porreca Freight has
                               also claimed this receivable and is trying to collect.
                               Trustee is in discussion with customer's attorney as
                               Debtor also claims this receivable is for work done by
                               Debtor.

Initial Projected Date of Final Report (TFR): 06/30/2021            Current Projected Date of Final Report (TFR): 06/30/2021




    UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                 Page:           1
                                         Case 18-28250                Doc 39   Filed 07/29/21
                                                                                          FORM 2
                                                                                                Entered 07/29/21 10:55:40                              Desc Main
                                                                                Document      Page  10 of 12 RECORD
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS
           Case No: 18-28250                                                                                             Trustee Name: KAREN R. GOODMAN                                           Exhibit 9
      Case Name: P+P Freight Forwarding Inc.                                                                               Bank Name: Metropolitan Commercial Bank
                                                                                                                  Account Number/CD#: XXXXXX1455
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX0041                                                                             Blanket Bond (per case limit): $52,491,000.00
For Period Ending: 07/15/2021                                                                            Separate Bond (if applicable):


       1                2                              3                                             4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                            ($)
   12/31/20             3         All Star Delivery Systems                 WIRE FROM ARNOLD HERZ                                 1221-000               $15,000.00                                $15,000.00
                                                                            ATTY for All Star Delivery
                                                                            Systems for A/R
   01/29/21                       Metropolitan Commercial Bank              Bank and Technology Services                          2600-000                                         $23.23          $14,976.77
                                  99 Park Avenue 4th Floor                  Fees
                                  New York, NY 10016
   02/23/21            101        International Sureties, Ltd.              Blanket Bond #016073584                               2300-000                                         $12.01          $14,964.76
                                  701 Poydras Street
                                  Suite 420
                                  New Orleans, LA 70139
   02/26/21                       Metropolitan Commercial Bank              Bank and Technology Services                          2600-000                                         $22.40          $14,942.36
                                  99 Park Avenue 4th Floor                  Fees
                                  New York, NY 10016
   03/31/21                       Metropolitan Commercial Bank              Bank and Technology Services                          2600-000                                         $26.34          $14,916.02
                                  99 Park Avenue 4th Floor                  Fees
                                  New York, NY 10016
   05/06/21                       Transfer to Acct # xxxxxx0420             Transfer of Funds                                     9999-000                                    $14,916.02                 $0.00



                                                                                                            COLUMN TOTALS                                $15,000.00           $15,000.00
                                                                                                                  Less: Bank Transfers/CD's                    $0.00          $14,916.02
                                                                                                            Subtotal                                     $15,000.00                $83.98
                                                                                                                  Less: Payments to Debtors                    $0.00                $0.00
                                                                                                            Net                                          $15,000.00                $83.98




                                                                                   Page Subtotals:                                                       $15,000.00           $15,000.00
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                 Page:           2
                                         Case 18-28250                Doc 39   Filed 07/29/21
                                                                                          FORM 2
                                                                                                Entered 07/29/21 10:55:40                              Desc Main
                                                                                Document      Page  11 of 12 RECORD
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS
           Case No: 18-28250                                                                                             Trustee Name: KAREN R. GOODMAN                                           Exhibit 9
      Case Name: P+P Freight Forwarding Inc.                                                                               Bank Name: Axos Bank
                                                                                                                  Account Number/CD#: XXXXXX0420
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX0041                                                                             Blanket Bond (per case limit): $52,491,000.00
For Period Ending: 07/15/2021                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                            ($)
   05/06/21                       Transfer from Acct # xxxxxx1455           Transfer of Funds                                     9999-000               $14,916.02                                $14,916.02

   06/07/21           2001        KAREN R. GOODMAN                          Trustee Compensation                                  2100-000                                     $2,044.38           $12,871.64
                                  Crane, Simon, Clar & Goodman
                                  135 S. LaSalle Street, Suite 3950
                                  Chicago, IL 60603
   06/07/21           2002        Crane, Simon, Clar & Goodman              ATTORNEY FEES                                         3110-000                                    $12,756.47                $115.17
                                  135 S. LaSalle, Ste. 3705
                                  Chicago, IL 60603
   06/07/21           2003        Crane, Simon, Clar & Goodman              ATTORNEY EXPENSES                                     3120-000                                        $115.17                 $0.00
                                  135 S. LaSalle, Ste. 3705
                                  Chicago, IL 60603


                                                                                                            COLUMN TOTALS                                $14,916.02           $14,916.02
                                                                                                                  Less: Bank Transfers/CD's              $14,916.02                 $0.00
                                                                                                            Subtotal                                           $0.00          $14,916.02
                                                                                                                  Less: Payments to Debtors                    $0.00                $0.00
                                                                                                            Net                                                $0.00          $14,916.02




                                                                                   Page Subtotals:                                                       $14,916.02           $14,916.02
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                           Page:     3
                                 Case 18-28250    Doc 39          Filed 07/29/21 Entered 07/29/21 10:55:40         Desc Main
                                                                  Document      Page 12 of 12
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0420 - Checking                                              $0.00              $14,916.02                $0.00
                                            XXXXXX1455 - Checking                                        $15,000.00                  $83.98                 $0.00
                                                                                                         $15,000.00               $15,000.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $15,000.00
                                            Total Gross Receipts:                     $15,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 12)
